DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/986,530 filed on 8/6/2020. Claims 1-3, 5-11, 13 and 17 were amended and claims 4 and 12 were cancelled in the reply on 12/15/2021. Claims 1-3, 5-9 and 17 were amended in the reply filed on 5/4/2022. This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
 
Response to Arguments
Regarding Applicant’s amendment and argument starting on page 8 regarding claims 1-17: Applicant’s arguments filed with respect to the 35 U.S.C. § 101 rejections of claims 1-17 have been fully considered, but they are not found persuasive. Applicant argues that claim 1 does not recite an abstract idea because it recites an improvement to a computer system technology. The alleged improvements that Applicant’s invention provides are business improvements to a business related process, and not improvements to a computer system technology itself (See MPEP § 2106.04(d)(1) and 2106.05(a) for examples and description of what is considered an improvement to a computer-functionality or an improvement to a technology). The computer components of claim 1 are generic and broadly recited, and the alleged improvements are not to the generic computer components themselves, but to the process being performed by the computer components. Examiner respectfully argues that claim 1 is not analogous to the MPEP descriptions and examples of improvements to computer-functionality or improvements to a technology, and that claim 1 is directed to an abstract idea. Examiner’s response above further applies to independent claims 9 and 17.
With regard to Step 2A Prong 1, Applicant further argues that the claims are not directed to Certain Methods of Organizing Human Activity, however Examiner respectfully disagrees. Applicant’s invention is directed to the organization of delivery fulfilment requests, and is a method of organizing the human activity of item providers, delivery couriers, and item recipients. Examiner maintains that this method qualifies as “commercial interactions – business relations”, and adds that this method of organizing human activity can further be classified as fundamental economic principles in the form of organizing delivery logistics. Applicant argues that the claimed method of claim 1 and steps of implementing the method are not similar tot the examples in the MPEP and do not fall in the group of certain methods of organizing human activity intended by the rule, but Examiner respectfully disagrees. Applicant supports this argument with an example involving using organized human activity to manufacture a product, but Examiner does not see this example as analogous or evidence that Applicant’s claims are not directed to an abstract idea. 
With regard to Step 2A Prong 2, Applicant further argues that even if the claims recite a judicial exception, any exception is integrated into a practical application, however Examiner respectfully disagrees. Applicant argues that the concepts and limitations recited in the claims are novel, and therefore integrates the method of organizing human activity into a practical application. Examiner does not concede that the concepts and limitations recited in the claims are novel, and even if, arguendo, the concepts and limitations recited in the claims were indeed novel, they would still be rejected under 35 USC § 101 for being merely an abstract idea “applied” to a generic computer environment. As stated in Ultramercial, Inc. v. Hulu, LLC, “a new abstract idea is still an abstract idea” (MPEP § 2106.04(I)) (Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016)). The an electronic device, comprising: one or more processors; and a memory for storing computer instructions that are executable by the one or more processors, and a computer-readable storage medium having computer instructions stored thereon, wherein the computer instructions are executable by one or more processors are merely generic computer components used to “apply” the abstract idea.  There are no limitations in the claims, or argument form Applicant, that indicates that these additional elements are more than generic computer components therefore recite significantly more than the judicial exception. This means that they do not integrate the abstract idea into a practical application, and that individually, in combination, or when viewed as a whole the claims do not add significantly more to the abstract idea. Therefore claims 1-17, when analyzed individually and in combination, remain patent ineligible and rejected under USC § 101 for merely reciting an abstract idea with no additional elements used to integrate the abstract idea into a practical application.
With regard to Step 2B, Applicant further argues that the claims add a specific limitation beyond what is well-understood, routine, and conventional. These arguments have been fully considered, but have not been found persuasive. In support of this argument, Applicant uses the example of Diamond v. Diehr, but Examiner does not agree that this example is analogous to Applicant’s claimed invention. Even if, arguendo, claim 1 was not merely an abstract idea “applied” to a generic computer environment, the processes of claim 1 are still merely conventional techniques for gathering, analyzing and displaying data, and applying the Berkheimer analysis is not required. In further support, please see MPEP § 2106.05(I)(A) “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).”
Applicant further argues that the use of two sets of rules (a first match, by using a fitting score algorithm, directed to the delivery resources in assigned-unpicked groups and a second match directed for the unassigned task groups) adds significantly more to the abstract idea, but Examiner respectfully disagrees. The claims are merely an improvement to a business method (the abstract idea). Applicant further argues that an extra feature/criteria is added in selecting a delivery resource, which enable quick assignment as well as locating a delivery resource who can deliver in an on-time manner. As stated above, however, Examiner maintains that this alleged novelty does not add significantly more to the abstract idea, and even if, arguendo, the concepts and limitations recited in the claims were indeed novel, they would still be rejected under 35 USC § 101 for being merely an abstract idea “applied” to a generic computer environment. As stated in Ultramercial, Inc. v. Hulu, LLC, “a new abstract idea is still an abstract idea” (MPEP § 2106.04(I)) (Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016)).
Applicant further argues that the independent claims include two matching steps in assigning the task of delivery resources, and that, as an ordered combination, the subject matter of the claims renders them eligible. Examiner respectfully disagrees since in order for an ordered combination to render claims eligible, the ordered combination must include additional elements, not an ordered combination of the steps of the abstract idea like Applicant argues (See MPEP § 2106.05(I)(B)).
Regarding Applicant’s amendment and argument starting on page 15 regarding claims 1-3, 5, 7, 9-11, 13, 15 and 17: Applicant’s arguments filed with respect to the 35 U.S.C. § 102 rejections of claims 1-3, 5, 7, 9-11, 13, 15 and 17 have been fully considered, but they are now moot. Claims 1-3, 5, 7, 9-11, 13, 15 and 17 are now rejected under 35 USC § 103 as being unpatentable over Levanon (U.S. Pub. No. 2015/0227888) in view of Brandwine (U.S. Pub. No. 2019/0057351) in view of Baren (U.S. Pub. No. 2019/0205854) in view of Jiang (U.S. Pub. No. 2018/0182019). The newly cited references in the 103 rejections below remedy the deficiencies of Levanon that Applicant cites in their remarks.
Regarding Applicant’s amendment and argument starting on page 17 regarding claims 6, 8, 14 and 16: Applicant’s arguments filed with respect to the 35 U.S.C. § 103 rejections of claims 6, 8, 14 and 16 have been fully considered, but they are now moot. As described above, independent claims 1, 9 and 17 are now rejected under 35 USC § 103 as being unpatentable over Levanon (U.S. Pub. No. 2015/0227888) in view of Brandwine (U.S. Pub. No. 2019/0057351) in view of Baren (U.S. Pub. No. 2019/0205854) in view of Jiang (U.S. Pub. No. 2018/0182019). The newly cited references in the 103 rejections below remedy the deficiencies of Levanon that Applicant cites in their remarks.

Claim Objections
Claim 1 (lines 6-7) is objected to because of the following informalities:  the language of the delivery resource of the delivery resource repeats the same term twice in a row.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 1, 9 and 17 first recite the language performing, by a processor of the electronic device using a fitting score algorithm, for each of one or more delivery resources, a first match between a first delivery task and a delivery resource, and then follow this with the language in response to the first match failing for each of the one or more delivery resources, directly grouping, by the processor, the first delivery task and one or more unassigned delivery tasks into one or more unassigned delivery task groups. This language is unclear since it can be interpreted at least two different ways: a) the first match is attempted, but fails, or b) the first match is performed but then fails some time afterwards. For examination purposes, Examiner will be interpreting the claim language in line with b) above: the first match is performed but then fails some time afterwards.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 9 and 17 recite a method, a system, and a system for performing the method of performing a match between a first delivery task and a delivery resource, in response to the first match being successful, assigning the first delivery task to the delivery resource, in response to the first match failing, grouping the first delivery task and one or more unassigned delivery tasks, and performing second matches between an unassigned delivery task group and a delivery resource. Therefore, claims 1, 9 and 17 are directed to one of the four statutory categories of invention: a method, a system, and an article of manufacture.
The limitations A computer system-based task dispatching method ... comprising: performing ...  using a fitting score algorithm, for each of one or more delivery resources, a first match between a first delivery task and a delivery resource based at least on similarity between the first delivery task and an assigned-unpicked delivery task group of the delivery resource of the delivery resource, wherein delivery tasks of the assigned-unpicked delivery task group have been assigned, but goods related thereto have not been picked up by the delivery resource, and wherein the delivery tasks of the assigned-unpicked delivery task group at least have delivery addresses, pickup addresses, and goods ready timings within preset threshold ranges; in response to the first match being successful for the delivery resource, assigning ... the first delivery task to the delivery resource with the assigned-unpicked delivery task group such that the delivery resource with the assigned-unpicked delivery task group is able to deliver the first delivery task; in response to the first match failing for each of the one or more delivery resources, directly grouping ... the first delivery task and one or more unassigned delivery tasks into one or more unassigned delivery task groups, wherein the first match is determined to be failed at least when one of a delivery address, a pickup address, and goods ready timing of the first delivery task is not within the preset threshold ranges; and performing ... using a KM algorithm, second matches between the one or more unassigned delivery task groups and the one or more delivery resources based on a preset match rule to enable assignment of the first delivery task to an appropriate delivery resource, wherein the preset match rule is configured to determine the appropriate delivery resource, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of performing a match between a first delivery task and a delivery resource (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)), in response to the first match being successful, assigning the first delivery task to the delivery resource (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)), in response to the first match failing, grouping the first delivery task and one or more unassigned delivery tasks (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)), and performing a second match between an unassigned delivery task group and a delivery resource (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)) using a fitting score algorithm and a KM algorithm (“Mathematical Concepts”). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles) or “Mathematical Concepts”. Accordingly, the claim recites an abstract idea.-
The judicial exception is not integrated into a practical application. Claims 1, 9 and 17 as a whole merely describe how to generally “apply” the concept of the aforementioned abstract idea using an electronic device, comprising: one or more processors; and a memory for storing computer instructions that are executable by the one or more processors, and a computer-readable storage medium having computer instructions stored thereon, wherein the computer instructions are executable by one or more processors. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea in a generic computerized environment is not a practical application of the abstract idea. Accordingly, the additional elements of do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claims as a whole merely describe the concept of performing the aforementioned abstract idea “applied” to a generic computer environment including an electronic device, comprising: one or more processors; and a memory for storing computer instructions that are executable by the one or more processors (described in paragraph [0096] of Applicant’s specification), and a computer-readable storage medium having computer instructions stored thereon, wherein the computer instructions are executable by one or more processors (described in paragraph [0103] of Applicant’s specification). Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea. Therefore the claims are not patent eligible.
Claims 2-3, 5-8, 10-11 and 13-16 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-3, 5-8, 10-11 and 13-16 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because claims 2-3, 5-8, 10-11 and 13-16 as a whole merely describe how to generally “apply” the method of the aforementioned abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claims as a whole merely describe how to “apply” the aforementioned abstract idea in a generic computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, do not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that are merely an abstract idea “generally linked” to a field of use and claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-11, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levanon (U.S. Pub. No. 2015/0227888) in view of Brandwine (U.S. Pub. No. 2019/0057351) in view of Baren (U.S. Pub. No. 2019/0205854) in view of Jiang (U.S. Pub. No. 2018/0182019).
Regarding the following claim 1, 9 and 17 limitations, Levanon, as shown, discloses the following limitations:
A computing system-based task dispatching method, being applied to an electronic device, comprising: performing, by a processor of the electronic device ... for each of one or more delivery resources, a first match between a first delivery task and a delivery resource based at least on similarity between the first delivery task and an assigned-unpicked delivery task group of the delivery resource of the delivery resource, wherein delivery tasks of the assigned-unpicked delivery task group have been assigned, but goods related thereto have not been picked up by the delivery resource and wherein the delivery tasks of the assigned-unpicked delivery task group at least have delivery addresses, pickup addresses, and goods ready timings within preset threshold ranges; [See [0021-0022]; (Fig. 1); [0046]; [0040-0042]; (Fig. 3A); [0073]; [0047]; [0051]; [0054]; Levanon teaches combining orders for delivery into sets based on the orders having nearby delivery points (i.e. based at least on similarity), as well as matching orders to a courier (i.e. a delivery resource). Levanon further teaches that the orders matched have been assigned to a courier for delivery but have not been picked up yet (i.e. an assigned-unpicked delivery task group of the delivery resource, wherein delivery tasks of the assigned-unpicked delivery task group have been assigned, but goods related thereto have not been picked up). Levanon further teaches combining orders for delivery based on: a) a maximal allowed traveling time between two points of delivery (para. [0051]) (i.e. the delivery tasks of the assigned-unpicked delivery task group at least have delivery addresses ... within preset threshold ranges), b) a predefined maximal time for delivery of the orders (para. [0051]) (i.e. the delivery tasks of the assigned-unpicked delivery task group at least have ... pickup addresses ... within preset threshold ranges), c) a predetermined threshold amount of time it will take for orders to be prepared before delivery (para. [0054]) (i.e. the delivery tasks of the assigned-unpicked delivery task group at least have ... goods ready timings within preset threshold ranges), among other factors listed in Levanon paragraphs [0047-0054].]
... in response to the first match being successful for the delivery resource, assigning, by the processor, the first delivery task to the delivery resource with the assigned-unpicked delivery task group such that the delivery resource with the assigned-unpicked delivery task group is able to deliver the first delivery task; [See [0040-0042]; (Fig. 3A); [0046]; Levanon teaches determining sets of orders, which may be a single order (i.e. the first delivery task), selecting an available courier (i.e. the delivery resource with the assigned-unpicked delivery task group is able to deliver the first delivery task) for the set, and assigning the set to a courier (i.e. a delivery resource) for fulfilment.]
... and performing, by the processor, second matches between the one or more unassigned delivery task groups and the one or more delivery resources based on a preset match rule to enable assignment of the first delivery task to an appropriate delivery resource, wherein the preset match rule is configured to determine the appropriate delivery resource. [See [0062]; [0060]; (Fig. 3A); Levanon teaches, after a delay caused previously assigned courier to be removed from availability, assigning (i.e. performing a second match) a set of orders (i.e. an unassigned delivery task group) to a courier (i.e. a delivery resource) based on minimizing the average delivery time of all orders (i.e. based on a  preset match rule to enable assignment of the first delivery task to an appropriate delivery resource, wherein the preset match rule is configured to determine the appropriate delivery resource).]
Levanon does not, however Brandwine does, disclose the following limitations:
... in response to the first match failing for each of the one or more delivery resources, directly grouping, by the processor, the first delivery task and one or more unassigned delivery tasks into one or more unassigned delivery task groups, wherein the first match is determined to be failed at least when one of a delivery address, a pickup address, and goods ready timing of the first delivery task is not within the preset threshold ranges; [See (Fig. 3); [0004]; [0005]; [0033]; (Fig. 2); (Fig. 4); [0043]; Brandwine teaches determining two sets of couriers from two respective associated facilities that can typically perform a delivery within a received time limit. Brandwine further teaches that if both sets of couriers do not have at least one courier available to perform the delivery within the received time limit (i.e. wherein the first match is determined to be failed at least when one of a delivery address, a pickup address, and goods ready timing of the first delivery task is not within the preset threshold ranges), the delivery is not assigned to a courier (i.e. in response to the first match failing for each of the one or more delivery resources, directly grouping, by the processor, the first delivery task and one or more unassigned delivery tasks into one or more unassigned delivery task groups) and the system begins back at step 301 in Fig. 3 determining at least two sets of couriers to perform the delivery within a received time limit. Brandwine further teaches one or more unassigned orders awaiting assignment at the same time (i.e. grouping, by the processor, the first delivery task and one or more unassigned delivery tasks into one or more unassigned delivery task groups). As further described in Brandwine, this may result in assigning the delivery to an external courier 207 unassociated with the first or second sets of couriers and the facilities.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the delivery service and delivery task matching function of Levanon with the unassigned deliveries group function of Brandwine. By making this combination Levanon would not have to immediately assign a task that was part of a failed mask to a different courier, and could instead unassign the task and reevaluate its relationship with other tasks and all other couriers. This would benefit the system of Levanon by guaranteeing that the system results in most optimal configuration of tasks and couriers, instead of assigning a task to a courier before every option is considered.
Levanon in view of -Brandwine does not, however Baren does, disclose the following limitations:
... using a fitting score algorithm ... [See [0033] Baren teaches matching a transportation service requestor with a transportation service provider by implementing matching algorithms that score transportation service providers based on factors including provider availability, range of travel, time constraints etc.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the delivery service and delivery task matching function of Levanon with the score-based transportation service matching algorithm of Baren. By making this combination, Levanon would be able to more empirically determine matches between delivery services and delivery tasks by scoring each potential match combination. This scoring algorithm approach would benefit Levanon by assigning a clear value to each potential match combination and choosing one accordingly, thereby maximizing the value of each delivery service assignment and saving fuel costs, labor costs, and time required to perform all the delivery tasks.
Levanon in view of Baren does not, however Jiang does, disclose the following limitations:
... using a KM algorithm ... [See [0109]; Jiang teaches using a KM algorithm for matching users to candidate orders to optimize overall system performance and save on delivery costs.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the delivery service and delivery task matching function of Levanon in view of Baren with the KM algorithm of Jiang. By making this combination, Levanon would benefit from the innate combinatorial optimization that comes with use of the KM algorithm.
Regarding the following claim 2 and 10 limitations, Levanon in view of Brandwine in view of Baren in view of Jiang, as shown, discloses all claim 1 and 9 limitations. Levanon further discloses the following limitations:
The computing system-based task dispatching method according to claim 1, wherein the first delivery task is an on-time delivery task which needs to be completed within predetermined time, and the one or more delivery resources are reserved delivery resource for the on-time delivery task. [See [0079-0081]; [Table 1]; Levanon teaches determining sets of orders in order to keep the total preparation and traveling time of each order below 30 minutes (i.e. the first delivery task is an on-time delivery task which needs to be completed within predetermined time), and assigning the sets of orders to couriers (i.e. the delivery resource is a reserved delivery resource for the on-time delivery task).]
Regarding the following claim 3 and 11 limitations, Levanon in view of Brandwine in view of Baren in view of Jiang, as shown, discloses all claim 1 and 9 limitations. Levanon further discloses the following limitations:
The computing system-based task dispatching method according to claim 1, wherein the grouping, by the processor, the first delivery task and the one or more unassigned delivery tasks into the one or more unassigned delivery task groups comprises: calculating, by the processor, second similarity between the first delivery task and one or more unassigned delivery tasks; and forming, by the processor, at least one group according to the second similarity. [See [0040-0042]; [0070]; [0072-0073]; (Fig. 3A); [0046]; Levanon teaches, during the repeating and updating of operations 310-390, combining an order for delivery with a set of unassigned orders based on the orders in the set having nearby delivery points (i.e. calculating a second similarity between the first delivery task and each of the unassigned delivery tasks; and forming at least one group according to the second similarity).]
Regarding the following claim 5 and 13 limitations, Levanon in view of Brandwine in view of Baren in view of Jiang, as shown, discloses all claim 1 and 9 limitations. Levanon further discloses the following limitations:
The computing system-based task dispatching method according to claim 1, further comprising: designating, by the processor, based on a preset second rule, a second delivery resource to each of the one or more unassigned delivery task groups for which the second matches fail. [See [0072-0073]; (Fig. 3A); [0040-0042]; [0060]; [0062]; (Fig. 3A); Levanon teaches re-assigning sets of orders (i.e. one or more of the unassigned delivery task groups) when a delay causes a courier to be removed from available couriers (i.e. for which the second match fails). Levanon further teaches that this re-assignment is based on minimizing the average delivery time of the sets of orders (i.e. based on a preset second rule).]
Regarding the following claim 7 and 15 limitations, Levanon in view of Brandwine in view of Baren in view of Jiang, as shown, discloses all claim 1, 2, 9 and 10 limitations. Levanon further discloses the following limitations:
The computing system-based task dispatching method according to claim 2, further comprising: in response to determining that a reserved delivery resource and delivery task completion situation within a preset address range satisfy a third preset condition, determining, by the processor, an on-time delivery task preparation object within the preset address range that satisfies a fourth preset condition, wherein the on-time delivery task preparation object is an object that is capable of receiving an on-time delivery task and preparing goods for the on-time delivery task. [See [0016]; [0045]; [0079-0081]; [Table 1]; [0065]; (Fig. 3A, element 390); Levanon teaches determining couriers and order delivery sets for a single area of delivery so that travel time is minimized (i.e. determining that a reserved delivery resource and delivery task completion situation within a preset address range satisfy a third preset condition). Levanon further teaches determining a timing for the at least one preparation stage of the one or more requested goods (at one of the one or more preparation facilities) in the first set of orders according to the selection of the first set, the first courier expected arrival time, and the total preparation and travel time requirement of less than 30 minutes to a delivery point within the single area of delivery. (i.e. determining an on-time delivery task preparation object within the preset address range that satisfies a fourth preset condition, wherein the on-time delivery task preparation object is an object that is capable of receiving an on-time delivery task and preparing goods for the on-time delivery task).]

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levanon (U.S. Pub. No. 2015/0227888) in view of Brandwine (U.S. Pub. No. 2019/0057351) in view of Baren (U.S. Pub. No. 2019/0205854) in view of Jiang (U.S. Pub. No. 2018/0182019) in view of Maloney (U.S. Pat. No. 9,710,779).
Regarding the following claim 6 and 14 limitations, Levanon in view of Brandwine in view of Baren in view of Jiang, as shown, discloses all claim 1, 2, 9 and 10 limitations. Levanon in view of Brandwine in view of Baren in view of Jiang does not, however Maloney does, disclose the following limitations:
The computing system-based task dispatching method according to claim 2, further comprising at least one of: in response to determining that a relation between the reserved delivery resources and one or more unassigned on-time delivery tasks satisfies a first preset condition, suspending, by the processor, acceptance of any on-time delivery task request; or in response to determining that the relation between the reserved delivery resources and the unassigned on-time delivery tasks satisfies a second preset condition, resuming, by the processor, acceptance of an on-time delivery task request. [See [Col. 8, Lines 4-12]; Maloney teaches that expedited delivery plans (i.e. on-time delivery task requests) may not be available (i.e. suspending access) when all delivery drivers (i.e. delivery resources) associated with the serving restaurant of the order (i.e. delivery task) are delivering food at the time the order is placed (i.e. in response to determining that a relation between the reserved delivery resources and one or more unassigned on-time delivery tasks satisfies a first preset condition).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the delivery order receiving and assignment operations of Levanon in view of Brandwine in view of Baren in view of Jiang with the halting of incoming delivery orders taught by Maloney. By making this combination, Levanon in view of Brandwine in view of Baren in view of Jiang may ensure that orders are only accepted if the delivery resources and preparation facilities are capable of preparing and delivering the ordered goods within the 30 minutes window described in Levanon in view of Brandwine in view of Baren in view of Jiang. Without the combination of Levanon in view of Brandwine in view of Baren in view of Jiang in view of Maloney, Levanon in view of Brandwine in view of Baren in view of Jiang would continuously accept orders that it may not be able to fill in timely manner, resulting in old cold food and unhappy customers. Levanon in view of Brandwine in view of Baren in view of Jiang in view of Maloney would increase user satisfaction my ensuring all prepared and delivered food would be hot and fresh, and that if this were not possible the user order would not be accepted.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Levanon (U.S. Pub. No. 2015/0227888) in view of Brandwine (U.S. Pub. No. 2019/0057351) in view of Baren (U.S. Pub. No. 2019/0205854) in view of Jiang (U.S. Pub. No. 2018/0182019) in view of Herman (U.S. Pub. No. 2020/0217683).
Regarding the following claim 8 and 16 limitations, Levanon in view of Brandwine in view of Baren in view of Jiang, as shown, discloses all claim 1, 2, 7, 9, 10 and 15 limitations. Levanon further discloses the following limitation:
... a preparation object within the preset address range ... [See [0045]; Levanon teaches two points of a delivery, a preparation facility (i.e. a preparation object) and a delivery address, being included in a single area of delivery (i.e. the preset address range).]
Levanon in view of Brandwine in view of Baren in view of Jiang does not, however Herman does, disclose the following limitations:
The computing system-based task dispatching method according to claim 7, wherein the determining of the on-time delivery task preparation object comprises: in response to determining that goods preparing time of a preparation object ... is less than or equal to a preset threshold, determining, by the processor, the preparation object as the on-time delivery task preparation object. [See [0045]; Herman teaches selecting a source 140 (i.e. determining the preparation object as the on-time delivery task preparation object) based on the queue and preparation times (together equivalent to goods preparing time) being within a time threshold in order to reduce the amount of time between preparation of the item and obtaining the item by the user.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the delivery order receiving and assignment operations of Levanon in view of Brandwine in view of Baren in view of Jiang with the source selection criteria of Herman. By making this combination, Levanon in view of Brandwine in view of Baren in view of Jiang may select one of the one or more preparation facilities that is best suited to prepare goods for delivery to a customer in a minimal amount of time. Minimizing the amount of time between a customer placing an order and the customer receiving the ordered goods would increase customer satisfaction as well as reducing hourly labor costs per order.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Viner (U.S. Pub. No. 2016/0086236) teaches an order management service and system.
Luwang (U.S. Pub. No. 2015/0120600) teaches time and location based delivery optimization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628